Order entered June 21, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-01118-CV

                       BRIGETTA D’OLIVIO, Appellant

                                      V.

                  HILARY THOMPSON HUTSON, Appellee

                On Appeal from the County Court at Law No. 2
                            Collin County, Texas
                    Trial Court Cause No. 002-02704-2020

                                    ORDER

      Before the Court is appellant’s June 18, 2021 second motion for an

extension of time to file her brief on the merits. We GRANT the motion and

extend the time to July 9, 2021. We caution appellant that further extension

requests will be disfavored.


                                           /s/   BONNIE LEE GOLDSTEIN
                                                 JUSTICE